DECISION
DORAN, J.
It seems clear that under our statute a divorce from bed and board on the ground of neglect to provide requires as long a period of such neglect as would be required for an absolute divorce. Neglect to provide is a ground for absolute divorce and when it is set up as a ground for separate maintenance, I think the statute requires that one accept that ground as defined by the statute, namely, such neglect for at least a year. But th e petition also alleges desertion. Desertion is a ground if continued five years or “for a shorter period of time in the discretion of the Court”. Respondent was kept out of the state .in military service until some date later than November 1918, but he testifies in substance that on Nevember 30th, 1918, he resolved never again to recognize petitioner as his wife.
In Walker v. Walker, 32 R. I., the Supreme Court intimated that perhaps residence by petitioner in this state for one day or for part of a day might be sufficient to qualify a petitioner to sue for separate maintenance. Duration of residence and duration of desertion are different matters but the sections of the statute involved both concern the discretion of the court in regard to required time. Stevens v. Stevens, 8 R. I. 557, diseusses the necessary length of desertion for absolute divorce, but the reason given, not to sever the bond while there may be some chance of reconciliation, does not apply here. The ease on trial is extreme in some features and I believe the circumstances justify the exercise of the required discretion.
The petition is granted.
Respondent’s cross petition is denied and dismissed.
Petitioner is allowed four dollars a week toward the separate maintenance of herself and child, to be paid by respondent, this order not to disturb the existing allowance pendente lite if this decision is suspended by exception.
Petitioner is awarded custody of child.